DETAILED ACTION
This communication is responsive to Amendment filed 02/22/2021.  
The Petition filed 03/12/2021 is granted 04/09/2021: Receipt is acknowledged of certified copies of foreign Patent Application No. AU2019902266 received on December 28, 2020
Claims 1, 3-9, 11-15 and 17-23 (renumbered as 1-20) are allowed.
Claims 2, 10 and 16 have been canceled

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1, 3-9, 11-15 and 17-23 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to generating digital content item previews, and in particular for generating previews using software applications running on a user device rather than the collaboration system server.
Claims 1, 9 and 15 are considered allowable since the prior art of record fails to teach and /or suggest “identifying a content item link in the page for which a preview should be generated, the content item link being in respect of a content item; 

generating a preview generation request for the user device to generate the preview in respect of the content item; and
communicating the preview generation request to the user device; 
receiving, by the collaboration system, the preview generated by the preview generation application installed on the user device”.  
Therefore, claims 1, 9 and 15 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 3-8, 11-14 and 17-23 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158